Briscoe, J.,
delivered the opinion of the Court.
The bill in this case is filed for the specific performance of a contract of sale of church property situate in Baltimore City. The case was submitted to the Circuit Court of Baltimore City upon an agreed statement of facts and from the pro forma decree dismissing the bill, this appeal has been taken.
By a lease of the 5th day of December, 1866, Thomas F. Johnson and others, for the consideration of the yearly rent of two hundred and eighty dollars conveyed for ninety-nine years, to Wm. F. Pentz and seven others and to their successors, lessees in trust, certain property situate in Baltimore City, upon the following trust: “ In trust that the said premises shall be used, kept, maintained and disposed of as a place of divine worship for the use of the white ministry and white membership of the Methodist Episcopal Church in the United States of America, subject to the usages and ministerial appointments of said church as from time to time authorized and declared by the General Conference of said church and the Annual Conference in whose bounds the said premises are situate.”
On the 20th day of the same month and year, the Jackson Square Centenary Methodist Episcopal Church was duly incorporated under Art. 23 of the Code, and by the act of incorporation, Wm. F. Pentz and the other lessees in trust, *177named in the lease of the 5th of December, 1866, were constituted trustees of the church. Subsequently, on the 31st of July, 1876, Alexander Ray and four others, the survivors of the trustees named in the lease of the 5th of December, 1866, conveyed absolutely this property to the Jackson Square Centenary M. E. Church, a body corporate, “ unto and to the use of the church (by its corporate name) and its assigns, for all the residue of the term yet to come and unexpired therein, with the benefit of renewal forever.” And on the 9th day of February, 1889, the Jackson Square Methodist Church granted and assigned the same property to the appellants, the trustees of the Methodist Episcopal Church in the East Baltimore Station, a body corporate. Afterwards, on the 5th day of April, 1892, the appellants agreed in writing to sell the property to the appellees.
The only question here presented is whether the appellant has a good and marketable title to the property which the appellee has agreed to buy upon the terms set forth in the contract of sale. Now it is very clear, that the trust expressed and contained in the lease from Johnson et al. to Pentz et al. is void and must fail. In Isaac et al., Trustees, v. Emory et al., 64 Md. 337, it was held, in construing a similar trust, that “ this designation of beneficiaries is too vague and indefinite to be sustained by the Courts. According to the uniform course of decisions in this State, a trust cannot be upheld unless it 'be of such a nature that the cestuis qzie trust are defined and capable of enforcing its execution by proceedings in a Court of Chancery. Church Extension of M. E. Church v. Smith, 56 Md. 397.”
But while the trust is void, it does not follow that the lessees failed to acquire any title or that there was a resulting trust in favor of the lessors. The lease was not a voluntary conveyance but was made upon a valuable consideration, the payment of the annual rent of $280. When there is a consideration for the conveyance and it is made upon a trust which is void for uncertainty or otherwise fails, then the grantee takes the beneficial interest. 2 Pomeroy *178Eq. 1033 ; Perry on Trusts, sec. 151. A resulting trust will not be raised in opposition to the obvious design of the transaction. Perry on Trusts, sec. 159; Walsk v. McBride et al., 72 Md. 45. In the case now under consideration the trust appears to have been set forth in the lease only to show the purpose for which the property was bought and not to limit the right of alienation. Newbold v. Glenn, 67 Md. 491. The lease consequently is valid and the lessees took the same free from the trust therein set forth. When, therefore, they assigned this property on the 1st of July, 1876, to the Jackson Square Church, by which it had already been improved and used, they conveyed the legal title to the party for whose benefit the lease had been made. This assignment operated to vest both the legal and equitable ownership in the Jackson Square Church, provided the assignment is otherwise free from objection.
Now both the assignment from the original lessees to the Jackson Square Church, and the assignment of that church to the appellant are conveyances of land to “ religious societies or denominations,” within the Declaration of Rights, Art. 38. While it appears that legislative assent was given to the assignment of the property from the Jackson Square Centenary M. E. Church to the appellants, no such assent appears to have been given to the deed from Alexander Ray et als., trustees, to the Jackson Square Centenary M. E. Church. Even if this be so, we think the legislative sanction on the 7th of April, 1892 (Act of 1892, ch. 430), to the purchase by the appellants from the Jackson Square Centenary M. E. Church, was necessarily a legislative assent to the validity of the grant by Alexander Ray et als., trustees, to the Jackson Square M. E. Church, and a legislative ratification thereof. And this is so, because the subsequent sanction would be nugatory and of no avail, without a ratification of the former grant.
For these reasons, we think the appellant can give a good and valid title to this property, so the pro forma decree in this case will be reversed and the cause remanded to the *179end that proceedings may be had in accordance with this opinion.
(Decided June 19th, 1896).
Decree reversed, and cause remanded> with costs.